department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person telephone number identification_number employer_identification_number release number release date date date uniform issue list dear we are responding to a ruling_request made on your behalf by your authorized representative you are an organization that has been recognized as described in sec_501 of the internal_revenue_code you are classified as a private_foundation defined in sec_509 of the code you are requesting a ruling as to the proper tax treatment under sec_4943 of the code of certain investment-related activities to be carried on by a proposed wholly-owned subsidiary the subsidiary you were formed to make grants to support organizations that help low-income individuals create wealth and take control of their lives these organizations work to advance home ownership support enterprise development provide quality child care and or increase access to capital in rural and urban communities across the united_states in addition you are a leading provider of program-related investments pris and investments in entities that produce not only an investment return but also serve community development purposes to enhance communities and populations that are underserved these investments are known as double bottom line investments you propose creating the subsidiary to undertake various activities that further your mission the proposed subsidiary’s activities will include one or more of the following provide advice and consulting services relating to pris and other double bottom line investments to other private_foundations exempt_organizations and socially motivated investors for a fee such advice could include assistance in selecting possible investment opportunities due diligence such as financial analysis business plan analysis and credit analysis with respect to the investee monitoring performance of such investments and provision of general support in connection with overseeing such investments act as a fundraiser or placement agent to locate investors for community development venture capital funds or rural business investment companies where there are federal or other matching funds available to support investments in targeted underserved fields industries or geographic locations provide certain asset management services such as setting up and administering a positive screen for investments in publicly-traded companies whose activities and business practices support your mission establish and manage a public mutual_fund for the purpose described at item above you acknowledge that any income of the subsidiary will be fully subject_to federal_income_tax under the code see eg revrul_69_528 1969_2_cb_127 ruling that an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt from federal_income_tax under sec_501 of the code was not exempt from tax under sec_501 of the code because it was regularly carrying on the business of providing investment services that would be an unrelated_trade_or_business if carried on by any of the tax- exempt_organizations on whose behalf it operated however you want to ensure that the subsidiary will be considered a functionally_related_business as defined in sec_4942 of the code which is exempted from the definition of business_enterprise under sec_4943 of the code so as to avoid excess_business_holdings which could subject you to adverse tax consequences and divestiture requirements under sec_4943 of the code accordingly you are requesting the following rulings the proposed subsidiary is a functionally_related_business with regard to you within the meaning of sec_4942 of the code because it furthers your exempt_purpose your ownership of the proposed subsidiary will not cause you to be subject_to the divestiture requirements or to be liable for the tax imposed on excess_business_holdings of a private_foundation engaged in a business enterprise’ under sec_4943 of the code sec_170 of the code allows for the deductibility of charitable_contributions for_the_use_of organizations organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals sec_501 of the code provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the law of charity combating community deterioration is considered to be a charitable purpose sec_4942 of the code provides the term functionally_related_business means a a trade_or_business which is not an unrelated_trade_or_business as defined in sec_513 or b an activity which is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which is related aside from the need of the organization for income or funds or the use it makes of the profit derived to the exempt purposes of the organization sec_4943 of the code provides for the imposition of tax on the excess_business_holdings of any private_foundation the term excess_business_holdings means with respect to the holdings of any foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_53_4943-10 of the foundation and similar excise_taxes regulations provides that the term business_enterprise does not include a functionally_related_business as defined in sec_4942 of the code in addition business holdings do not include sec_4944 program-related investments such as investments in small businesses in central cities or in corporations that assist in neighborhood renovations sec_4944 of the code provides for the imposition of tax on investments which jeopardize the carrying out of any of the exempt purposes of a private_foundation sec_4944 however provides an exception from this tax in the case of program-related investments sec_4944 of the code provides that for purposes of sec_4944 program-related investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 of the regulations states for purposes of sec_4944 and sec_53_4944-1 through a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of the exempt purposes of a private_foundation a program-related_investment is an investment which possesses the following characteristics the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 of the code no significant purpose of the investment is the production_of_income or the appreciation of property and no purpose of the investment is to accomplish the purpose of attempting to influence legislation or to attempt to participate in or intervene in any political campaign on behalf of any candidate for public_office sec_53_4944-3 of the regulations provides that an investment shall be considered as made primarily to accomplish a purpose described in sec_170 if it significantly furthers the accomplishment of the private foundation’s exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation’s exempt_activities the term purposes described in sec_170 shall be treated as including purposes described in sec_170 whether or not carried out by organizations described in sec_170 in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation sec_53 a iii emphasizes that the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property example at sec_53_4944-3 of the regulations describes a situation in which a private_foundation purchases shares in a small_business enterprise located in a deteriorated urban_area it was held that the investment significantly furthers the accomplishment of the foundation’s exempt purposes and was a program related investment even though the foundation may realize a profit if the corporation is successful and the common_stock appreciates in value sec_53_4944-3 of the regulations provides that an investment in an activity described in sec_4942 and the regulations thereunder shall be considered for purposes of this paragraph as made primarily to accomplish one or more of the purposes described in sec_170 you were formed to make grants to support organizations that help low-income individuals create wealth and take control of their lives in furtherance of your exempt purposes you are a provider of pris and investments in entities that produce an investment return and serve community development purposes to enhance communities and populations that are underserved the subsidiary will encourage other private_foundations to invest in the development of minority and underserved communities by providing advice and consulting services to other private_foundations exempt_organizations and socially motivated investors act as a fundraiser or placement agent as described above provide asset management services as described above and establish and maintain a public mutual_fund in furtherance of your exempt purposes accordingly the activities of the proposed subsidiary will be carried on within a larger complex of other endeavors which are related to your exempt_purpose the proposed subsidiary’s programs will promote a charitable purpose within the meaning of sec_170 of the code helping low-income individuals create wealth and take control of their lives the proposed investment will not be made for the production_of_income or the appreciation of property no purpose of the proposed investment is to attempt to influence legislation or to attempt to participate in or intervene in any political campaign on behalf of any candidate for public_office accordingly based on the information furnished we rule as follows the proposed subsidiary will be a functionally_related_business with regard to you within the meaning of sec_4942 of the code because it furthers your exempt_purpose your ownership of the proposed subsidiary will not cause you to be subject_to the divestiture requirements or to be liable for the tax imposed on excess_business_holdings of a private_foundation engaged in a business_enterprise under sec_4943 this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely
